 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 1 of 7 PageID 122



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


JABIL, INC.,

      Plaintiff,

v.                                                    Case No. 8:20-cv-2886-TPB-AAS

CONGATEC AG,

      Defendant.
_____________________________/

             ORDER GRANTING IN PART AND DENYING IN PART
             “DEFENDANT’S MOTION TO DISMISS COMPLAINT”

      This matter is before the Court on “Defendant’s Motion to Dismiss Complaint

and Incorporated Memorandum of Law,” filed on May 5, 2021. (Doc. 14). On May 26,

2021, Plaintiff filed a response in opposition to the motion. (Doc. 16). After reviewing

the motion, response, court file, and the record, the Court finds as follows:

                                      Background

      Plaintiff Jabil, Inc. provides comprehensive design, manufacturing, supply

chain, and product management services. Defendant Congatec AG is a Germany-

based technology company focusing on high-performance embedded computing

products. In 2018, Defendant requested engineering and technical services for its new

product introduction. The parties began negotiating a manufacturing services

agreement (“MSA”) to memorialize the terms of the engagement. During the MSA

negotiations, the parties executed an interim letter of agreement (“LOA”). Relying on

the LOA, Plaintiff hired engineers and technicians, allocated manufacturing floor


                                        Page 1 of 7
 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 2 of 7 PageID 123



space, and incurred costs to support Defendant’s new project. During this time, the

parties confirmed both orally and in writing that Defendant would reimburse Plaintiff

for all costs associated with the new product introduction. On June 5, 2020, Plaintiff

made a claim to Defendant for reimbursement of implementation costs in the amount

of $358,732. On June 18, 2020, Defendant notified Plaintiff that it would not pay this

amount.

       On December 7, 2020, Plaintiff filed this suit asserting claims for breach of

contract (Count I), unjust enrichment (Count II), breach of the covenant of good faith

and fair dealing (Count III), account stated (Count IV), and open account (Count V).

Defendant has moved to dismiss the complaint with prejudice.

                                      Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short

and plain statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R.

Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual allegations,” it does

require “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In order to survive a motion to dismiss, factual allegations must be sufficient

“to state a claim to relief that is plausible on its face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233 (M.D.

Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a court

“must accept [a] [p]laintiff’s well pleaded facts as true, and construe the [c]omplaint in

the light most favorable to the [p]laintiff.” Id. (citing Scheuer v. Rhodes, 416 U.S. 232,

                                          Page 2 of 7
 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 3 of 7 PageID 124



236 (1974)). “[A] motion to dismiss should concern only the complaint’s legal

sufficiency, and is not a procedure for resolving factual questions or addressing the

merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic Fertilizer, LLC, 8:09-

cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9, 2009) (Lazzara, J.).

                                        Analysis

      Defendant moves to dismiss the complaint, arguing that Plaintiff has failed to

and cannot state any of its claims.

Count I: Breach of Contract

      Defendant first argues that the breach of contract claim should be dismissed for

failure to state a claim. To plead a breach of contract claim, a plaintiff must allege:

“(1) the existence of a valid contract; (2) breach of the contract; and (3) damages

resulting from the breach.” APR Energy, LLC v. Pakistan Power Resources, LLC, 653

F. Supp. 2d 1227, 1242 (M.D. Fla. 2009). Here, Plaintiff alleges that Defendant

breached the LOA by failing and refusing to pay Plaintiff under the terms of the

agreement, resulting in $358,732 in damages. These allegations are sufficient to state

a claim.

      To the extent that Defendant argues Plaintiff failed to comply with the terms of

the agreement, the Court notes that a motion to dismiss is not the appropriate vehicle

to resolve factual questions or otherwise address the merits of the case. See Am. Int’l

Specialty Lines Ins. Co., 2009 WL 10671157, at *2. Plaintiff specifically alleges that

all conditions precedent to the action have occurred or been waived, and the Court

must accept this allegation as true at this stage of the proceedings. The motion to

dismiss is denied as to Count I.

                                        Page 3 of 7
 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 4 of 7 PageID 125



Count II: Unjust Enrichment

      Defendant seeks dismissal of the unjust enrichment claim, arguing that

Plaintiff cannot pursue a claim for unjust enrichment when an express contract is

alleged to exist. However, Plaintiff is entitled to assert an alternative theory of unjust

enrichment at this stage of the proceedings. See, e.g., Shibata v. Lim, 133 F. Supp. 2d

1321, 1320 (M.D. Fla. 2000) (“[B]oth the Federal Rules of Civil Procedure and Florida

law permit a party to allege, in the alternative, recovery under an express contract

and seek equitable relief under the theory of unjust enrichment.”).

      Defendant further argues that Plaintiff has failed to allege the essential

elements of the claim. “A claim for unjust enrichment has three elements: (1) the

plaintiff has conferred a benefit on the defendant; (2) the defendant voluntarily

accepted and retained that benefit; and (3) the circumstances are such that it would be

inequitable for the defendants to retain it without paying the value thereof.” Virgilio

v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir. 2012) (citing Fla. Power Corp. v.

City of Winter Park, 887 So. 2d 1237, 1241 n.4 (Fla. 2004)). In this case, Plaintiff

alleges that it conferred benefits on Defendant – including engineering and technical

services – which Defendant voluntarily accepted and retained. Plaintiff further

alleges that it would be inequitable for Defendant to retain these benefits without

paying for the services provided. These allegations are sufficient to state a claim for

unjust enrichment. As such, the motion to dismiss is denied as to these grounds.

Count III: Breach of Covenant of Good Faith and Fair Dealing

      Defendant next argues that Plaintiff’s claim for breach of the covenant of good

faith and fair dealing should be dismissed for, among other things, redundancy. The

                                        Page 4 of 7
 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 5 of 7 PageID 126



Court agrees. “[A] breach of implied covenant of good faith and fair dealing claim

must be distinguishable from a party’s breach of contract claim.” Accardi v. EMS

Aviation, Inc., No. 2:10-cv-469-FtM-36DNF, 2011 WL 13294635, at *2 (M.D. Fla. Nov.

16, 2011). Here, Plaintiff asserts that it was not compensated for work performed in

breach of the LOA, and Plaintiff has not pled a basis to recover other than ordinary

contract damages. Because the alleged conduct serves as the basis for both claims, the

claim is duplicative. See id. at 2-3; Shibata, 133 F. Supp. 2d at 1319 (“If the

allegations do not go beyond the statement of a mere contract breach and, relying on

the same alleged acts, simply seek the same damages or other relief already claimed in

a companion contract cause of action, they may be disregarded as superfluous as no

additional claim is actually stated.”). As a result, the motion to dismiss is granted as

to Count III.

Count IV: Account Stated

      Defendant argues that Plaintiff’s account stated claim should be dismissed for

failure to state a claim. “An ‘account stated’ is defined as an agreement between

persons who have had previous transactions, fixing the amount due in respect to such

transactions and promising payment.” Idearc Media Corp. v. Premier Limousine, LLC,

No. 8:08-cv-1695-T-30MAP, 2009 WL 482293, at *2 (M.D. Fla. Feb. 25, 2009) (quoting

Nants v. F.D.I.C., 864 F. Supp. 1211, 1219 (S.D. Fla. 1994)). Generally, an account

stated “arises from the rendition of a statement of transactions between the parties

with a failure on the part of the party whom the account was rendered to object within

a reasonable time or an express acquiescence in the account rendered.” Id. (quoting

Nants, 864 F. Supp. at 1219). Here, Plaintiff alleges that the parties entered into a

                                        Page 5 of 7
 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 6 of 7 PageID 127



business transaction, Defendant agreed that $358,732 is the correct past due balance,

Defendant made an express promise to pay that sum, and that the amount remains

unpaid. These allegations are sufficient to state a claim.

Count V: Open Account

      “In Florida, an open account has been defined as an ‘unsettled debt arising from

items of work and labor, goods sold and delivered with the expectation of further

transactions subject to further settlement.’” Idearc Media Corp., 2009 WL 482293, at

*2 (quoting Central Insurance Underwriters, Inc. v. National Insurance Finance

Company, 599 So. 2d 1371, 1373 (Fla. 3d DCA 1992)). To state a claim on an open

account, “the claimant must attach an ‘itemized’ copy of the account.” Id. (citing H &

H Design Builders, Inc. v. Travelers’ Indem. Co., 639 So. 2d 697, 700 (Fla. 5th DCA

1994)). “Moreover, an open account ‘should not include express contracts or other

obligations that have been reduced to writing.’” Morse, LLC v. United Wisconsin Life

Ins. Co., 356 F. Supp. 2d 1296, 1299 (S.D. Fla. 2005) (quoting H & H Design Builders,

639 So. 2d at 700).

      Upon review, the Court finds that Plaintiff has failed to state a claim for open

account due to its failure to include an itemized copy of the account. See (Doc. 1-4).

Furthermore, Count V incorporates allegations of the existence of an express contract.

The count also fails to allege an expectation of future transactions and appears to

reflect only a one-time claim rather than periodic bills that were submitted. This

claim is dismissed without prejudice, with leave to amend.




                                        Page 6 of 7
 Case 8:20-cv-02886-TPB-AAS Document 17 Filed 06/17/21 Page 7 of 7 PageID 128



        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        1) “Defendant’s Motion to Dismiss Complaint and Incorporated Memorandum

           of Law” (Doc. 14) is hereby GRANTED IN PART and DENIED IN PART.

        2) The motion is GRANTED to the extent that Count III is DISMISSED.

           Count V is DISMISSED WITHOUT PREJUDICE, with leave to amend.

        3) The motion is otherwise DENIED.

        4) Plaintiff is directed to file an amended complaint on or before July 1, 2021.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of June,

2021.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                         Page 7 of 7
